Title: From George Washington to General William Howe, 29 March 1778
From: Washington, George
To: Howe, William



Sir
Head Qrs [Valley Forge] 29th March 1778

I have been favoured with your Letter of the 27th Instant.
I agree with you, that German Town shall be considered a neutral place during the meeting of the Commissioners, and that no Troops shall be permitted to enter it, while they are there, except the guards mutually sent to attend them. With due respect I am Sir Yr Most Obed. servant.

Go: Washington

